Exhibit 10.1

Variagenics, Inc.

60 Hampshire St.
Cambridge, MA 02139

 

 

Confidential

 

April 24, 2002

 

Taylor Jackson Crouch

83 Belcher Drive

Sudbury, MA 01776

 

Dear Taylor:

 

                This letter agreement shall amend the Amended and Restated
Retention Agreement executed on or about February 13, 2002 between Variagenics,
Inc. (the “Company”) and you.  To the extent that this letter agreement augments
or differs from the terms of your Employment Agreement dated March 18, 1999 (the
“Employment Agreement”), any of your Stock Option Agreements dated September 22,
1999, February 11, 2000 or January 3, 2001 (collectively, the “Option
Agreements”) or the aforementioned Amended and Restated Retention Agreement,
those agreements are hereby amended to such extent.  You agree that the Release
executed by you today, however, shall remain in full force and effect, as stated
therein.

 

In addition to the existing terms and conditions of your Employment Agreement,
Option Agreements and the Amended and Restated Retention Agreement, as soon as
practicable following the eighth day after the Company’s receipt of signed
versions of the Release, the letter reflecting your resignation from the
Company’s employment and from the Company’s Board of Directors and this letter
agreement, you shall be entitled to the following:

 

1.             payment in an amount equal to one (1) week’s pay at your most
recent rate of pay, less customary deductions for taxes and the like;

 

2.             payment in an amount equal to $27,083, less customary deductions
for taxes and the like with respect to your efforts in furtherance of Section
(a) of the “Cash Bonus” portion of the Amended and Restated Retention Agreement;

 

3.             vesting of 21,938 stock options that would have vested pursuant
to Section (b)(i) of the “Stock Options” portion of the Amended and Restated
Retention Agreement had you remained employed by the Company through April 30,
2002, in accordance with the conditions stated in the Amended and Restated
Retention Agreement.

 

                You agree that during the nine (9) month period ending on
January 23, 2003, you will make yourself available to the Company either by
telephone or, if the Company believes necessary, in person upon reasonable
notice, to assist the Company in connection with any matter

 

 

1

--------------------------------------------------------------------------------


relating to services performed by you on behalf of the Company during your
employment. You further agree that at any time following your resignation, you
will cooperate fully with the Company in the defense or prosecution of any
claims or actions now in existence or which may be brought or threatened in the
future against or on behalf of the Company, its directors, shareholders,
officers, or employees.  The Company shall reimburse you for reasonable
documented travel expenses incurred should your presence be required in person. 
Your cooperation in connection with such claims or actions shall include,
without limitation, being available to meet with the Company to prepare for any
proceeding (including depositions), to provide affidavits, to assist with any
audit, inspection, proceeding or other inquiry, and to act as a witness in
connection with any litigation or other legal proceeding affecting the Company. 
You further agree that should you be contacted (directly or indirectly) by any
individual or any person representing an individual or entity that is or may be
legally or competitively adverse to the Company in connection with any claims or
legal proceedings, you will promptly immediately notify the Chief Executive
Officer of the Company (or his or her designee) of that fact in writing.  Such
notification shall include a reasonable description of the content of the
communication with the legally or competitively adverse individual or entity.

 

To the extent that any disputes regarding this letter agreement may arise, they
shall be resolved in accordance with the terms of Section 10 of the Employment
Agreement.

 

 

 

 

 

 

 

VARIAGENICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Martin A. Vogelbaum

 

 

 

 

 

 

Martin A. Vogelbaum

 

 

 

 

 

 

Director

Accepted and Agreed:

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Taylor J. Crouch

 

 

 

 

 

 

Taylor J. Crouch

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


Release

 

                You hereby agree and acknowledge that by signing this Release,
you are waiving your right to assert any form of legal claim against
Variagenics, Inc. (“Variagenics” or the “Company”)(1) whatsoever for any alleged
action, inaction or circumstance existing or arising from the beginning of time
through the date on which you sign this Release.  Your waiver and release herein
is intended to bar any form of legal claim, charge, complaint or any other form
of action (jointly referred to as “Claims”) against Variagenics seeking any form
of relief including, without limitation, equitable relief (whether declaratory,
injunctive or otherwise), the recovery of any damages or any other form of
monetary recovery whatsoever (including, without limitation, back pay, front
pay, compensatory damages, emotional distress damages, punitive damages,
attorneys fees and any other costs) against Variagenics for any alleged action,
inaction or circumstance existing or arising through the date on which you sign
this Release.

                Without limiting the foregoing general waiver and release, you
specifically waive and release Variagenics from any Claims arising from or
related to your employment relationship with the Company or the termination
thereof, including without limitation:

(i)                                   Claims under any local, state, federal or
foreign discrimination, fair employment practices or other employment related
statute, regulation or executive order (as they may have been amended through
the date on which you sign this Release) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
religion, citizenship, national origin, age, gender, genetic carrier status,
marital status, disability, veteran status or sexual orientation.  Without
limitation, specifically included in this paragraph are any Claims arising under
the federal Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Civil Rights Acts of 1866 and 1871, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act, the
Immigration Reform and Control Act, the Americans With Disabilities Act and any
similar local, state, federal or foreign statute or law.

(ii)                                  Claims under any other local, state,
federal or foreign employment related statute, regulation or executive order (as
they may have been amended through the date on

 

--------------------------------------------------------------------------------

(1)  For the purposes of this Section the parties agree that the phrase,
“Variagenics, Inc.,” shall include Variagenics, Inc., its divisions, affiliates,
parents and subsidiaries, and its and their respective officers, directors,
employees, agents and assigns.

 

 

3

--------------------------------------------------------------------------------


                                                which you sign this Release)
relating to wages, hours or any other terms and conditions of employment. 
Without limitation, specifically included in this paragraph are any Claims
arising under the Fair Labor Standards Act, the Family and Medical Leave Act of
1993, the National Labor Relations Act, the Employee Retirement Income Security
Act of 1974, the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) and any similar local, state, federal or foreign statute or law.

(iii)                               Claims under any local, state, federal or
foreign common law theory including, without limitation, wrongful discharge,
breach of express or implied contract, promissory estoppel, unjust enrichment,
breach of a covenant of good faith and fair dealing, violation of public policy,
defamation, interference with contractual relations, intentional or negligent
infliction of emotional distress, invasion of privacy, misrepresentation,
deceit, fraud or negligence.

(iv)                              Claims under any local, state or federal
securities law, including, without limitation, the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, and any Massachusetts,
Delaware or other state or local securities statutes and regulations.

(v)                                 Any other Claim arising under local, state
or federal law.

                You acknowledge and agree that but for providing this waiver and
release, you would not be receiving the consideration provided to you by the
Company through the Retention Agreement between you and the Company.

Because you are more than forty (40) years of age, you have specific rights
under the Older Workers Benefits Protection Act (“OWBPA”), which prohibits
discrimination on the basis of age, and that the releases set forth herein are
intended to release any right that you may have to file a claim against the
Company alleging discrimination on the basis of age.

 

It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this letter.  To that end, you have been
encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Release.  Consistent with the provisions
of OWBPA, your signature below confirms that the Company has provided you with
at least twenty-one (21) days in which to consider and accept the terms of this
Release.  In addition, you may rescind your assent to this Agreement if, within
seven (7) days after you sign this Agreement, you deliver a written

 

 

4

--------------------------------------------------------------------------------


 

notice of rescission to the Company’s Board of Directors.  To be effective, such
rescission must be in writing and must be hand-delivered or post-marked within
the seven (7) day period and sent by certified mail to Variagenics in care of
Martin Vogelbaum.

 

 

Confirmed and Agreed:

 

 

 

Variagenics, Inc.

 

 

 

/s/ Taylor J. Crouch

 

By:

/s/ Martin A. Vogelbaum

Taylor J. Crouch

 

 

 

 

 

Dated: 4/24, 2002

 

Dated: 4/24, 2002

 

 

5

--------------------------------------------------------------------------------